—Order, Supreme Court, New York County (Emily Goodman, J.), entered December 6, 1999, which granted plaintiffs’, motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
In accordance with the leave granted on a prior appeal (259 AD2d 432), plaintiff served an amended complaint seeking to recover against defendant on the theory of promissory estoppel. Summary judgment was properly granted to plaintiff upon a *37showing of a clear and unambiguous promise by defendant to personally repay the amount that plaintiffs placed with defendant’s now defunct investment firm, plaintiffs’ detrimental reliance on that promise in forbearing from legal action against defendant’s firm, and financial loss (see, id.). We have considered defendant’s remaining contentions and find them unavailing. Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.